08/14/2017
       IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                        AT NASHVILLE
                          Assigned on Briefs June 20, 2017

                TUT MAYAL TUT v. STATE OF TENNESSEE

               Appeal from the Criminal Court for Davidson County
                 No. 2012-C-1981 Cheryl A. Blackburn, Judge
                    ___________________________________

                          No. M2016-01673-CCA-R3-PC
                      ___________________________________


Petitioner, Tut Mayal Tut, appeals the denial of his petition for post-conviction relief
from his guilty-pleaded convictions for two counts of especially aggravated kidnapping,
two counts of especially aggravated robbery, and four counts of aggravated rape.
Petitioner alleges that he received ineffective assistance of counsel during both the
juvenile court transfer hearing and the criminal court plea proceedings. Upon our review,
we affirm the judgment of the post-conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which ALAN E. GLENN and
ROBERT H. MONTGOMERY, JR., JJ., joined.

Manuel B. Russ (on appeal) and Brian M. Griffith (at hearing), Nashville, Tennessee, for
the appellant, Tut Mayal Tut.

Herbert H. Slatery III, Attorney General and Reporter; Sophia S. Lee, Senior Counsel;
Glenn R. Funk, District Attorney General; and Megan King, Assistant District Attorney
General, for the appellee, State of Tennessee.


                                       OPINION

                          Factual and Procedural Background

      On March 17, 2012, Petitioner and his codefendants, Yangreek Tut Wal, Duol Tut
Wal, and Peterpal Tutlam, kidnapped, robbed, and brutalized the male victims, P.T. and
R.W.1 Petitioner was fifteen years old at the time.2 A delinquency petition was filed in
the Davidson County Juvenile Court charging Petitioner with two counts of especially
aggravated kidnapping, two counts of especially aggravated robbery, and four counts of
aggravated rape.3 The Juvenile Court eventually transferred the case to the Davidson
County Criminal Court. Petitioner pled to the offenses as charged in exchange for a
sentence of 30 years to be served at 100% in the Department of Correction and lifetime
supervision as a sex offender.

       According to the evidence presented by the State, the victims went to the
Tennessean distribution center around 3:00 a.m. on March 17, 2012, to pick up
newspapers to deliver. Because the papers would not be ready for some time, the victims
decided to go to R.W.’s apartment. As they were walking up the stairs toward the
apartment, the victims were approached by four individuals asking for the location of a
specific apartment. As the victims tried to give the men some directions, the men
“charged at” the victims and hit them. One of the assailants placed a knife at R.W.’s
throat. P.T. threw his coffee at one of the assailants. The assailants continued to assault
the victims and rummaged through their pockets, removing their wallets. The victims
were then forced into the back seat of a small car with one of the assailants while the
other three sat in the front seat. As the car was driven around, the victims were beaten
and repeatedly stabbed with the assailants passing the knife back and forth among
themselves. The assailants demanded the PIN numbers for the victims’ bank cards and
withdrew money from ATMs. The assailants then ordered the victims to perform fellatio
on each other. After approximately forty-five minutes to an hour of this ordeal, the
assailants forced the victims to strip naked, exit the car, and get on the ground where they
were again severely beaten. As the assailants fled in the vehicle, they threatened to kill
the victims. The victims were able to walk to a nearby house to seek assistance and were
eventually taken to the hospital.



        1
          It is the policy of this Court to refer to victims of sexual assault by their initials in order to
protect their privacy.
        2
          Petitioner’s codefendants were all adults at the time of the offenses. This Court recently upheld
Yangreek Wal’s 40-year sentence imposed after he pled guilty to two counts of especially aggravated
kidnapping and two counts of especially aggravated robbery. See State v. Yangreek Tut Wal, No. M2016-
01672-CCA-R3-CD, 2017 WL 2875925, at *1 (Tenn. Crim. App. July 6, 2017). Duol Wal entered a
guilty plea in exchange for a sentence of 30 years; he does not have an appeal currently pending before
this Court. Peterpal Tutlam was convicted at trial and received a total effective sentence of 150 years; his
appeal is currently pending before this Court. See State v. Peterpal Tutlam, No. M2016-01659-CCA-R3-
CD.
        3
          A separate petition was also filed charging Petitioner with unlawful use of drug paraphernalia
and theft of property over $1000. Those charges are not part of the present appeal.
                                                   -2-
        During the investigation, the police were able to obtain security footage of one of
the codefendant’s withdrawing money from an ATM. A search warrant was obtained for
Duol and Yangreek Wal’s house.4 There, the police found some of the victims’
belongings as well as a “large amount of blood evidence” in the back seat of a car in the
driveway. Petitioner’s DNA was also discovered on some of the items. P.T. was able to
identify Petitioner in a photographic lineup as the assailant at whom he had thrown his
coffee.

        On March 19, 2014, Petitioner filed a pro se petition for post-conviction relief.
Counsel was appointed, and amended petitions were filed on August 29, 2014, and
November 6, 2015. Petitioner alleged that he received ineffective assistance of both
juvenile and trial counsel. Evidentiary hearings were held on August 26, 2015,
November 10, 2015, and January 19, 2016. On July 13, 2016, the post-conviction court
entered an order denying relief. The post-conviction court concluded that Petitioner
failed to prove either deficient performance or prejudice with regard to both juvenile and
trial counsel. Petitioner filed a timely notice of appeal.

                                                Analysis

       On appeal, Petitioner alleges that he received ineffective assistance of counsel
during both the juvenile court transfer hearing and the criminal court plea proceedings.
Specifically, Petitioner alleges that juvenile counsel was ineffective for failing to present
proof at the transfer hearing that would have persuaded the juvenile court to deny the
transfer to criminal court. Additionally, Petitioner alleges that trial counsel failed to
convey accurate information concerning his bond, failed to provide all of the discovery
material to Petitioner, and failed to accurately convey the length of Petitioner’s plea-
bargained sentence. Petitioner contends that but for these deficiencies of trial counsel, he
would not have pled guilty but would have insisted on going to trial.

                                         I. Standard of Review

       Post-conviction relief is available for any conviction or sentence that is “void or
voidable because of the abridgment of any right guaranteed by the Constitution of
Tennessee or the Constitution of the United States.” T.C.A. § 40-30-103. In order to
prevail in a claim for post-conviction relief, a petitioner must prove his factual allegations
by clear and convincing evidence. T.C.A. § 40-30-110(f); Momon v. State, 18 S.W.3d
152, 156 (Tenn. 1999). “Evidence is clear and convincing when there is no serious or
substantial doubt about the correctness of the conclusions drawn from the evidence.”
Hicks v. State, 983 S.W.2d 240, 245 (Tenn. Crim. App. 1998).


       4
           Duol and Yangreek Wal are brothers and are Petitioner’s cousins.
                                                  -3-
        On appeal, this Court will review the post-conviction court’s findings of fact
“under a de novo standard, accompanied with a presumption that those findings are
correct unless the preponderance of the evidence is otherwise.” Fields v. State, 40
S.W.3d 450, 458 (Tenn. 2001) (citing Tenn. R. App. P. 13(d); Henley v. State, 960
S.W.2d 572, 578 (Tenn. 1997)). This Court will not re-weigh or re-evaluate the evidence
presented or substitute our own inferences for those drawn by the post-conviction court.
Id. at 456. Questions concerning witness credibility, the weight and value to be given to
testimony, and the factual issues raised by the evidence are to be resolved by the post-
conviction court. Id. However, the post-conviction court’s conclusions of law and
application of the law to the facts are reviewed under a purely de novo standard, with no
presumption of correctness. Id. at 458.

                           II. Ineffective Assistance of Counsel

        Both the Sixth Amendment to the Constitution of the United States and article I,
section 9 of the Tennessee Constitution guarantee the right of an accused to the effective
assistance of counsel. See Davidson v. State, 453 S.W.3d 386, 392-93 (Tenn. 2014). In
order to sustain a claim of ineffective assistance of counsel, a petitioner must demonstrate
that counsel’s representation fell below the range of competence demanded of attorneys
in criminal cases. Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). Under the two
prong test established by Strickland v. Washington, 466 U.S. 668, 687 (1984), a petitioner
must prove that counsel’s performance was deficient and that the deficiency prejudiced
the defense. See State v. Taylor, 968 S.W.2d 900, 905 (Tenn. Crim. App. 1997) (noting
that the same standard for determining ineffective assistance of counsel applied in federal
cases also applies in Tennessee). Because a petitioner must establish both elements in
order to prevail on a claim of ineffective assistance of counsel, “failure to prove either
deficient performance or resulting prejudice provides a sufficient basis to deny relief on
the claim.” Henley, 960 S.W.2d at 580. “Indeed, a court need not address the
components in any particular order or even address both if the [petitioner] makes an
insufficient showing of one component.” Goad v. State, 938 S.W.2d 363, 370 (Tenn.
1996) (citing Strickland, 466 U.S. at 697).

       The test for deficient performance is whether counsel’s acts or omissions fell
below an objective standard of reasonableness under prevailing professional norms.
Strickland, 466 U.S. at 688; Henley, 960 S.W.2d at 579. This Court must evaluate the
questionable conduct from the attorney’s perspective at the time, Hellard v. State, 629
S.W.2d 4, 9 (Tenn. 1982), and “should indulge a strong presumption that counsel’s
conduct falls within the wide range of reasonable professional assistance,” State v. Burns,
6 S.W.3d 453, 462 (Tenn. 1999). This Court will not use hindsight to second-guess a
reasonable trial strategy, even if a different procedure or strategy might have produced a
different result. See Adkins v. State, 911 S.W.2d 334, 347 (Tenn. Crim. App. 1994);
Williams v. State, 599 S.W.2d 276, 279-80 (Tenn. Crim. App. 1980). However, this
                                            -4-
deference to the tactical decisions of counsel is dependent upon a showing that the
decisions were made after adequate preparation. Cooper v. State, 847 S.W.2d 521, 528
(Tenn. Crim. App. 1992).

        Even if a petitioner shows that counsel’s representation was deficient, the
petitioner must also satisfy the prejudice prong of the Strickland test in order to obtain
relief. The question is “whether counsel’s deficient performance renders the result of the
trial unreliable or the proceeding fundamentally unfair.” Lockhart v. Fretwell, 506 U.S.
364, 372 (1993). A petitioner must show that there is a reasonable probability “sufficient
to undermine confidence in the outcome” that, “but for counsel’s unprofessional errors,
the result of the proceeding would have been different.” Burns, 6 S.W.3d at 463 (quoting
Strickland, 466 U.S. at 694). In the context of a guilty plea, a petitioner “‘must show that
there is a reasonable probability that, but for counsel’s errors, he would not have pleaded
guilty and would have insisted on going to trial.’” Calvert v. State, 342 S.W.3d 477, 486
(Tenn. 2011) (quoting Hill v. Lockhart, 474 U.S. 52, 59 (1985)).

                          A. Ineffective Assistance of Juvenile Counsel

        The juvenile court has original jurisdiction over children who are alleged to be
delinquent. Howell v. State, 185 S.W.3d 319, 326 (Tenn. 2006) (citing State v. Hale, 833
S.W.2d 65, 66 (Tenn. 1992)). Tennessee Code Annotated section 37-1-134(a) provides
the circumstances in which a juvenile court “shall” transfer a juvenile accused of conduct
that constitutes a criminal offense to the criminal court to be tried as an adult. See
Howell, 185 S.W.3d at 329. The juvenile must be at least sixteen years old of the time of
the offense or, if younger than sixteen, be charged with certain enumerated offenses—
including especially aggravated kidnapping, especially aggravated robbery, and
aggravated rape—and be provided with notice and a hearing. T.C.A. § 37-1-134(a)(1)-
(3). During the transfer hearing, the juvenile court must determine whether there are
“reasonable grounds to believe”5 that the juvenile committed the act alleged, that the
juvenile is not committable to a mental health institution, and that the “interests of the
community require that the child be put under legal restraint or discipline.” T.C.A. § 37-
1-134(a)(4)(A)-(C); see Mozella Newson v. State, No. W2005-00477-CCA-R3-PC, 2006
WL 1896382, at *3 (Tenn. Crim. App. July 11, 2006) (“[A] transfer hearing involves
three inquiries: (1) whether probable cause exists; (2) whether the juvenile is mentally
disturbed; and (3) whether the juvenile is amenable to juvenile discipline.”), perm. app.
denied (Tenn. Dec. 18, 2006). In making its decision, the juvenile court should consider
the nature and circumstances of the offense, the juvenile’s prior delinquency record and
response to past treatment efforts, and the availability of additional rehabilitative
services. T.C.A. § 37-1-134(b). There is no interlocutory appeal of a juvenile court’s

        5
         The present version of the statute refers to this finding as “probable cause.” See T.C.A. § 37-1-
134(a)(4) (Supp. 2016).
                                                    -5-
decision to transfer a case to criminal court. T.C.A. § 37-1-159(d); State v. Griffin, 914
S.W.2d 564, 566 (Tenn. Crim. App. 1995). To preserve the issue, the juvenile must
either proceed to trial and raise the issue on direct appeal after conviction or plead guilty
and reserve the issue as a certified question of law; pleading guilty without reserving a
certified question of law waives appellate review of the juvenile court’s transfer decision.
Griffin, 914 S.W.2d at 566-67. The juvenile has a constitutional and statutory right to the
effective assistance of counsel during a transfer hearing. T.C.A. § 37-1-126(a)(1); State
v. Shawnda Lee James, No. 01-A-01-9508-JV00339, 1995 WL 468433, at *4 (Tenn. Ct.
App. Aug. 9, 1995); see also In re Gault, 387 U.S. 1, 41 (1967); Howell, 185 S.W.3d at
326.

       In this case, the transfer hearing was held over the course of multiple days in May
and June of 2012. In support of reasonable grounds to believe that Petitioner committed
the acts alleged, the State presented the testimony of one of the victims, who described
his ordeal in detail. Petitioner, through juvenile counsel, presented the testimony of
Petitioner’s neighbor, brother, uncle, and mother in an attempt to establish an alibi for the
evening of March 16 and morning of March 17. During what is commonly referred to as
the “best interest” portion of the transfer hearing, the State presented testimony regarding
prior robberies committed by Petitioner and two cohorts in July of 2011, for which
Petitioner was on juvenile court probation at the time of these offenses. The State also
presented the testimony of Petitioner’s juvenile court probation officer, Kelly Sullivan,
now Kelly Hobbs. Ms. Hobbs testified that Petitioner was hanging around confirmed
gang members. Ms. Hobbs had just met with Petitioner at his school and given him a
sanction for staying at his uncle’s house in Gallatin over the weekend without permission
when she learned about the charges in this case. When the officers who arrested
Petitioner searched him, they found some marijuana and drug paraphernalia in
Petitioner’s pocket; Petitioner denied that the items belonged to him, claiming that he was
wearing his brother’s pants. Juvenile counsel did not cross-examine Ms. Hobbs and did
not present any additional proof. The juvenile court entered an order on July 11, 2012,
transferring Petitioner’s case to criminal court and setting a bond at $24,200.

       At the post-conviction hearing, Petitioner testified that he was fifteen years old in
July of 2012 when his case was transferred from juvenile court to criminal court.
Petitioner had completed half of his freshman year in high school and spoke English as a
second language at home. Petitioner was born in the United States, but his family had
recently emigrated from southern Sudan. Petitioner’s parents separated when he was in
the fourth grade, and he had spent time living with each of them. Petitioner testified that
he was doing well in school, but he also admitted that he had prior school disciplinary
issues. Petitioner admitted that he was on juvenile court probation for the prior robbery
charges at the time he was arrested on these charges, but he denied that he had ever
violated his juvenile court probation.

                                            -6-
       Petitioner testified that juvenile counsel was appointed to represent him on these
charges and had also represented him on his prior robbery charges in juvenile court.
Petitioner testified that juvenile counsel met with him before each court date as well as
three or four other occasions outside of court. Juvenile counsel explained the charges but
did not explain the possible punishments. According to Petitioner, “our primary focus
was on refuting the allegations against me,” and they never discussed any mitigating
evidence to present during the “best interest” phase. Juvenile counsel never obtained
Petitioner’s school records, discussed Petitioner’s upbringing, or had Petitioner
psychologically evaluated.

       According to Petitioner, juvenile counsel met with the alibi witnesses for only a
few minutes in court before he put them on the stand. Petitioner believed that their
testimony was ill-prepared and that the time line they presented did not make sense.
Petitioner testified that his family had previous interactions with the Department of
Children’s Services (“DCS”), but no one from DCS testified on his behalf at the transfer
hearing. Petitioner never heard from juvenile counsel after the final transfer hearing date
and never received a copy of the juvenile court’s transfer order. Petitioner learned that
his case had been transferred when the officers at the juvenile detention facility told him
to “pack up [his] stuff, [he] was going to the justice center.” Juvenile counsel never
explained that Petitioner could appeal the juvenile court’s transfer order.

        On cross-examination, Petitioner denied having any psychological issues or
receiving any mental health treatment. Petitioner acknowledged that juvenile counsel
called the alibi witnesses that Petitioner suggested and that juvenile counsel had a private
investigator working on the case. Petitioner also acknowledged that in addition to the
prior robbery charges, he also had juvenile charges for disorderly conduct, resisting
arrest, assault, and underage alcohol consumption. Petitioner testified that he had never
been put on probation for those charges but would simply “get incarcerated for a few
hours and get out.” For the robbery charges, Petitioner’s brother was transferred to
criminal court, but Petitioner was placed on juvenile court probation. Petitioner had been
on probation for a few months at the time of these offenses.

       Juvenile counsel testified that he began practicing law in 1984 and that he had
more recently focused his practice almost exclusively on juvenile court. Juvenile counsel
had previously been appointed to represent Petitioner on his robbery charges in the fall of
2011. Prior to those charges, Petitioner had been placed on pretrial diversion in April of
2011 for domestic assault, disorderly conduct, and underage consumption of alcohol.
During the dispositional hearing for Petitioner’s earlier robbery charges, the juvenile
court found that he had active community support, no disciplinary action at school, and
was not using drugs or involved in a gang. However, before being arrested on these
charges, Petitioner picked up a drug paraphernalia charge and a loitering during school
hours charge. Petitioner’s juvenile court probation officer was also going to file a
                                            -7-
violation of his probation because Petitioner was using drugs and was “out of control.”
Juvenile counsel had asked the probation officer to work with him and hold off on filing
the violation when Petitioner was arrested on the present charges.

       Juvenile counsel met with Petitioner “maybe six times” while Petitioner was in
custody on the present charges. During the first meeting, juvenile counsel discussed with
Petitioner the process including the detention hearing, whether there would be a transfer
hearing, and potential outcomes of the transfer hearing, as well as Petitioner’s rights to an
appeal. Juvenile counsel also discussed with Petitioner his family history and potential
witnesses that could testify on his behalf. Given the facts of this case, juvenile counsel
believed that the likelihood of Petitioner being transferred was very high. Juvenile
counsel admitted that he had seen other serious felony charges that were not transferred
to criminal court, but it was usually when the juvenile’s involvement was minimal.

        After juvenile counsel and Petitioner “had a lot of conversations about how bad
these facts were and the fact that [the victims] said he was actively involved,” they
determined that an alibi defense would be the best strategy. As juvenile counsel
explained, an alibi defense was Petitioner’s “best option . . . [b]ecause if this was not
dismissed, he was going to be transferred because of his involvement and how serious
this stuff was.” Juvenile counsel and his investigator spoke to Petitioner’s alibi witnesses
“to try to get the time line set,” but when they actually testified, “things [were] a little
different” and the time lines did not “mesh.” Juvenile counsel testified that he “did the
best [he] could with what [he] had.”

       As far as developing any mitigating evidence, juvenile counsel had a hard time
finding witnesses that would testify favorably for Petitioner; “doors were shut at every
avenue.” After learning about what Petitioner was accused of, Petitioner’s teachers “had
nothing good to say,” and a pastor who had previously testified on Petitioner’s behalf at
the robbery trial “want[ed] nothing to do with this.” Juvenile counsel spoke to
Petitioner’s probation officer about potential treatment programs, but “she made it clear
that given what happened, given the services that [Petitioner] had available to him at the
time and his amenability to treatment, that she could not recommend any of those things.”
Even Petitioner’s mother left the courtroom before she could be called to present
mitigation evidence. Given the lack of favorable witnesses, juvenile counsel relied on the
alibi defense and argument. After the juvenile court issued its order transferring
Petitioner’s case, juvenile counsel spoke to Petitioner on the phone and discussed the
transfer order and the bond.

       Petitioner presented the testimony of Mary Ann Hea, a licensed clinical social
worker. Working pro bono, Ms. Hea gathered information on Petitioner’s background
that could have been presented during the “best interest” portion of the transfer hearing.
According to Ms. Hea’s conversations with Petitioner’s family, even though Petitioner
                                            -8-
was born in the United States, he was “very immersed in the Sudanese culture.” Some of
Petitioner’s siblings were born in Africa and grew up severely impoverished. Petitioner’s
father had difficulty adapting to life in the United States and finding work. When
Petitioner’s mother began working, Petitioner’s father “became very paranoid about her,
jealous of her, started threatening to kill her all the time,” eventually leading to their
separation. Petitioner’s father also had diabetes, a seizure disorder, and possibly
Alzheimer’s disease or dementia. Ms. Hea testified that Petitioner did not have a stable
home life, and the children were often left unsupervised. Ms. Hea believed that if DCS
had been aware of Petitioner’s home situation, they would have at least investigated and
possibly made some suggestions to improve it.

        Ms. Hea testified that if she had been hired as a mitigation expert on Petitioner’s
case, she would have attempted to gather medical and school records. Ms. Hea testified
that while Petitioner was incarcerated since entering his plea, he had completed his GED
and enrolled in an electrical wiring class and a youthful offender class. Ms. Hea testified
that this showed that Petitioner was “trying to rehabilitate or habilitate himself.” She also
would have sought a psychological evaluation to try to explain why Petitioner would act
out so violently, especially given the sexual nature of the offenses. Ms. Hea testified that
Petitioner’s alcohol and marijuana use could have affected his developing brain. Ms. Hea
compiled a report on Petitioner’s social history that was entered as an exhibit.

       On cross-examination, Ms. Hea agreed that this was “one of the most heinous
criminal offenses” that she had ever encountered and that she had seen “cases far less
serious be transferred.” Ms. Hea admitted that she was not aware that Petitioner had
gotten into trouble at school for assaults. While she was aware that Petitioner was on
probation for robbery at the time of these offenses, Ms. Hea admitted that she was not
aware of the underlying facts of that case.

       Petitioner also presented the testimony of his juvenile court probation officer,
Kelly Hobbs. Ms. Hobbs testified that Petitioner had been on probation for four months
when he was arrested on the present charges. At the time Petitioner was placed on
probation, Ms. Hobbs was a probation officer for mental health court. Ms. Hobbs
explained that a juvenile would have to have a mental health diagnosis to be eligible for
that program; however, Ms. Hobbs did not have a specific diagnosis for Petitioner noted
in her records. Ms. Hobbs testified that juvenile counsel, who represented Petitioner on
his robbery charges, would have been aware that Petitioner was in mental health court.
Ms. Hobbs testified that prior to a transfer hearing, an attorney would usually request an
evaluation of the juvenile to determine competency, insanity, and any other mental health
issues. Ms. Hobbs did not see any such evaluation in Petitioner’s file.

       As to Petitioner’s home life, Ms. Hobbs testified that Petitioner’s mother worked
late hours. Petitioner was often left unsupervised with four other teenaged males. Ms.
                                            -9-
Hobbs also experienced a language barrier with Petitioner’s mother which made it
difficult for Petitioner to participate in a program that required family participation. Ms.
Hobbs testified that Petitioner was home whenever she conducted random curfew checks
and that she never found drugs in his home. Petitioner’s grades in school were “pretty
good,” he met with a guidance counselor on a weekly basis, he did not have any
attendance issues, and he otherwise “flew under the radar.” However, the principal
informed Ms. Hobbs that Petitioner was on a list because he had been observed “hanging
around the wrong crowd.” At the time Petitioner was arrested on these charges, Ms.
Hobbs was about to issue a probation violation for Petitioner’s missing curfew and going
out of the county without her permission. When juvenile counsel spoke to Ms. Hobbs,
she told him that she “might not be your best witness because [she would] have to tell
them that [she] was about to violate [Petitioner].” Juvenile counsel did not call Ms.
Hobbs to testify, though she did testify for the State.

        The post-conviction court found that Petitioner did not establish clear and
convincing evidence that but for the alleged deficiencies of juvenile counsel, the juvenile
court would have retained jurisdiction of Petitioner’s case. The post-conviction court
found that prior attempts at rehabilitation had been unsuccessful, given Petitioner’s
“repeated engagement in escalating criminal behavior,” including several write-ups at
school for assault and his prior adjudications for robbery. The post-conviction court
found that “Ms. Hea’s credibility is undermined by her lack of knowledge of Petitioner’s
full juvenile and school disciplinary records.” The post-conviction court found that there
was no evidence that Petitioner suffered from or was diagnosed with a mental illness or
that he was committable to an institution. The court found that juvenile counsel made a
reasonable strategic decision to pursue an alibi defense to rebut probable cause, “the best
defense for Petitioner from counsel’s perspective.” The post-conviction court concluded
that “Petitioner has failed to show how any additional investigation, additional
preparation, or other action by [juvenile] counsel would have resulted in the juvenile
court’s retaining jurisdiction over his case.”

        The evidence in this case does not preponderate against the post-conviction court’s
findings. Juvenile counsel made a reasonable strategic decision to focus on rebutting
probable cause through the presentation of alibi witnesses given the dearth of favorable
witnesses to present during the “best interest” portion of the transfer hearing.
“‘[S]trategic choices made after thorough investigation of law and facts relevant to
plausible options are virtually unchallengeable; and strategic choices made after less than
complete investigation are reasonable precisely to the extent that reasonable professional
judgments support the limitations on investigation.’” Felts v. State, 354 S.W.3d 266, 277
(Tenn. 2011) (quoting Strickland, 466 U.S. at 690-91). The fact that juvenile counsel’s
strategy to attempt to have the case dismissed by presenting an alibi defense failed “does
not, standing alone, establish unreasonable representation.” Goad, 938 S.W.2d at 369. In
fact, one of Petitioner’s proposed witnesses, Ms. Hobbs, actually testified for the State
                                           - 10 -
during the “best interest” phase, and she informed juvenile counsel that she would not be
a favorable witness because she would have to tell the court that she was about to violate
Petitioner’s probation when he was arrested on these charges. During the post-conviction
hearing, Ms. Hobbs testified that prior treatment efforts had been unsuccessful due to the
language barrier with Petitioner’s mother and that there was no program or services
available to Petitioner based on the serious nature of this case. See T.C.A. § 37-1-
134(b)(2), (5). Additionally, the proof was overwhelming that Petitioner was involved in
these premeditated and aggressive offenses against the person. See id. at (b)(3), (4).
Petitioner has not established that juvenile counsel’s performance was deficient or that
there was anything juvenile counsel failed to do that would have prevented his case from
being transferred to criminal court. Petitioner is not entitled to relief.

                         B. Ineffective Assistance of Trial Counsel

        At the post-conviction hearing, Petitioner testified that trial counsel was appointed
to represent him in criminal court, and Petitioner met with trial counsel four or five times
as well as at each court appearance. Petitioner confirmed that he received discovery from
trial counsel. However, according to Petitioner, trial counsel did not make available to
him the video-recorded statements of his codefendants. Petitioner testified that trial
counsel brought the recordings to the jail, but his computer malfunctioned. Despite his
promise and Petitioner’s requests, trial counsel never returned with the statements.
Petitioner denied that trial counsel discussed with him possible defense strategies or
reviewed the transfer hearing transcript.

       Petitioner denied being advised that he could appeal the decision of the juvenile
court to transfer his case. Petitioner denied that he understood he was waiving his right
to appeal the transfer order when he entered his guilty plea because he did not know that
such a right existed. Petitioner testified that he now understood how to appeal a juvenile
court transfer order. Given that it was unlikely that the State would agree to a certified
question, Petitioner asserted that he would have insisted on going to trial and risked a
longer sentence in order to raise the issue on direct appeal.

        Petitioner also denied knowing that he had a bond set by the juvenile court as part
of its transfer order. According to Petitioner, trial counsel told him that his bond was
“frozen.” He found out that he “had a bond the whole time” several months later from a
court officer. Petitioner testified that if he had known about his bond, “there’s a
possibility [he] could have tried to get someone to make it.” Petitioner testified that
being out on bond would have “affected [his] decision[-]making” because he could have
met with trial counsel more often and discussed his case with other adults. Petitioner
denied coming to court on the State’s motion to increase his bond. Petitioner testified
that his family could have made a small bond around $1000 or $2000.

                                            - 11 -
        Petitioner entered his guilty plea the Friday before trial. Petitioner testified that
trial counsel presented the plea offer the day before and that it was the first plea offer
from the State. Trial counsel advised Petitioner that if he took the offer, he would
eventually get out; however, if he went to trial, he risked a much longer sentence.
Petitioner was not given the opportunity to discuss the offer with his family. Even
though Petitioner had previous experience in juvenile court, he had never dealt with
anything that involved a jury trial and lengthy sentences. Petitioner had heard “a whole
bunch of jail talk” that on a sentence being served at one hundred percent, “you can get
good time . . . [that] would knock fifteen percent off the back of that sentence.”
Petitioner asked trial counsel whether the Department of Correction had “the power to
grant you a pardon at seventy percent of whatever time that you have,” and trial counsel
agreed that it was “possible.” According to Petitioner, he accepted the plea offer because
he believed based on these conversations that he would “get[] out of prison in about
seventeen years or so.” Petitioner testified that if he had known he actually had to serve
at least twenty-five years, he would not have accepted the offer and would have insisted
on going to trial. During the plea hearing, Petitioner remembered the trial court stating
that his sentence would be thirty years to serve at one hundred percent, but he “also
remember[ed] what [trial counsel] said” with regard to the length of his sentence.
Petitioner denied lying to the trial court when he agreed that he understood what his
sentence would be. Petitioner did not recall telling the trial court that he was satisfied
with trial counsel’s performance.

       Trial counsel testified that he had been licensed to practice law since 2005, that
nearly all of his practice was dedicated to criminal defense, and that he had previously
handled cases that had been transferred from juvenile court. Trial counsel was appointed
to represent Petitioner when he was arraigned in criminal court. Trial counsel met with
Petitioner at each court date and several times at the jail. Trial counsel discussed with
Petitioner his charges, the range of punishment he was facing, lesser-included offenses,
and the possible outcomes at trial. Trial counsel testified that he provided Petitioner with
a copy of the discovery and reviewed with Petitioner the evidence in the case. Trial
counsel discussed with Petitioner possible defenses and explained that certain evidence
and defenses that Petitioner wanted to pursue could not be presented.

       With regard to the recorded statements of the codefendants, trial counsel explained
that he brought a computer to the jail to watch the recordings because people in jail are
not allowed to have CDs. Trial counsel reviewed with Petitioner what the codefendants
said prior to attempting to watch the recordings on his computer. However, there were
problems with the audio on the computer. Trial counsel insisted that Petitioner was
aware of the contents of the codefendants’ statements. Trial counsel was able to review
portions of Petitioner’s transfer hearing with him.


                                            - 12 -
       Trial counsel testified that he had several discussions about bond with both
Petitioner and his family. Petitioner’s family called and said that they believed that his
bond was $1000. Trial counsel responded, “if it’s $1000, you better go make it quick.”
Trial counsel explained that the State’s motion to increase bond that was “in the file” was
never heard.

        Trial counsel testified that the prosecutor originally stated that no plea offer would
be made. Then, approximately one to two months before the scheduled trial date, the
prosecutor made the offer for thirty years, but he would not agree to the inclusion of a
certified question on the transfer issue. Trial counsel discussed this offer with Petitioner.
At one point, the offer was withdrawn, and trial counsel “really started gearing up for
trial.” Then, on the Thursday before the scheduled trial date, the prosecutor reoffered the
thirty-year deal. Trial counsel testified that every time one of his clients enters a plea, he
reads the plea petition to the defendant “verbatim.” Trial counsel and Petitioner
discussed that Petitioner was giving up his right to an appeal, but trial counsel did not
recall specifically discussing the right to appeal the transfer decision. Trial counsel
believed that despite Petitioner’s youth, he understood everything he discussed with trial
counsel.

       With regard to Petitioner’s understanding of his sentence calculation, trial counsel
believed it was a misunderstanding. Trial counsel explained to Petitioner that some of
the lesser-included offenses would be eligible for “good time” but that the charged
offenses were not eligible. However, trial counsel testified that he believed that
Petitioner “understood that [his plea] was at one hundred percent.” In fact, trial counsel
remembered specifically discussing with Petitioner serving thirty years at one hundred
percent because “we had the discussion about [Petitioner] will be quite a bit younger than
I am right now when [Petitioner is] released.”

        The post-conviction court accredited the testimony of trial counsel that he
reviewed all of the discovery with Petitioner, even the codefendants’ statements despite
the technical difficulties. The court found that trial counsel discussed with Petitioner the
charges against him, the possible outcomes at trial, and the State’s plea offer. The court
found that both the plea petition and Petitioner’s testimony at the plea hearing supported
trial counsel’s testimony that he advised Petitioner that the plea involved a sentence to be
served at 100%. The post-conviction court concluded that Petitioner failed to prove
either deficient performance or prejudice with regard to trial counsel.

       Again, the evidence does not preponderate against the findings of the post-
conviction court. Petitioner’s signed plea petition and sworn testimony at the guilty plea
hearing support trial counsel’s testimony that he correctly informed Petitioner that his
sentences were to be served at 100%. When a petitioner makes a solemn declaration in
open court, it creates “a formidable barrier in any subsequent collateral proceeding”
                                            - 13 -
because these declarations “carry a strong presumption of verity.” Blackledge v. Allison,
431 U.S. 63, 74 (1977). As to the codefendants’ statements, trial counsel testified that he
made Petitioner aware of the contents of the statements despite the technical difficulties
with the actual recordings. Moreover, Petitioner has failed to establish any prejudice
because he did not enter the statements into evidence during the post-conviction hearing
and did not explain what part of the statements was unknown to him and why it would
have altered his decision to plead guilty. As to the issue of bond, Petitioner has not
shown how he was prejudiced by any alleged deficiency of trial counsel. Petitioner
claimed that if released, he would have been able to discuss the case with his family.
However, both trial counsel and juvenile counsel testified that they had several
discussions about the case with both Petitioner and his family. Petitioner has not shown
how any discussions outside of jail would have affected his decision to plead guilty or
that the lack of such discussions rendered his plea unknowing or involuntary. Again,
Petitioner has shown neither deficient performance nor prejudice with regard to trial
counsel. Petitioner is not entitled to relief.

                                       Conclusion

      Based on the foregoing, we affirm the judgment of the post-conviction court.


                                                    _________________________________
                                                    TIMOTHY L. EASTER, JUDGE




                                           - 14 -